Per Curiam.
American Southern Insurance Company (“American Southern”) brought this action against New Amsterdam Casualty Company (“New Amsterdam”), seeking to recover the amount paid ($25,000) by it to settle certain tort claims. The tort claimants had asserted claims against Lindsey Berman Weatherford arising out of an automobile accident. New Amsterdam issued an assigned-risk non-owners policy to Weatherford, who was the driver of the automobile involved in the accident. American Southern had issued a liability policy to the owner of that automobile, containing the omnibus clause required by Code § 38.1-381 (a).
New Amsterdam demurred, asserting that the motion for judgment alleged no facts on which judgment could be rendered against it. The trial court sustained the demurrer and entered judgment for New Amsterdam. American Southern appeals from that judgment.
In its motion for judgment, American Southern made no allega*18tion indicating any privity of contract between it and New Amsterdam or any right of subrogation against New Amsterdam. The trial court correctly sustained the demurrer and entered judgment for New Amsterdam. General Accident v. Aetna, 208 Va. 467, 158 S.E.2d 750 (1968).

Affirmed.